Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined.  This office is in response to the RCE filed on 05/27/21. Claims 1-6 and 8-15 are pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


2.   Claims 1-6 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added features  “the consumable has less than a threshold amount of printing material and is correspondingly considered empty;

                                                    Conclusion   
3.   The following is a statement of reasons for the indication of allowable subject 
matter: Claims 1-6 and 8-15 will be allowed (as long as the 112 rejection is overcome). 
The  prior art of record does not teach or suggest an imaging device (method or 
computer program) having a consumable that has less than a threshold amount of 
printing material and is correspondingly considered empty, the consumable has more 
than the threshold amount of printing material and is correspondingly considered non-
empty, but has been previously unlocked less than a threshold number of times,
the consumable has more than the threshold amount of printing material and is 
correspondingly considered non-empty, and is restricted for unlocking for a 
specified duration of time before being automatically relocked, as recited by the 
amended independent claims.

   
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.      
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for 

the organization where this application or proceeding is assigned is 571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
June 5, 2021